ROBINSON, J,
APPEAL.
(30 I) A court of common pleas has no jurisdiction to entertain an appeal from an order of the Industrial Commission of Ohio denying a claim for compensatin out of the state insurance fund until the claimant, after a denial of his claim, has made application for a rehearing and a rehearing has been had as provided in Section. 1465-90, General Code (111 Ohio Laws, 227), and the claim has again been denied by the Industrial Commission.
Marshall, C. J., D,ay, Allen, Kinkade, Jones and Matthias, JJ., concur.